Citation Nr: 1753238	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  09-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extra-schedular disability rating based on the collective impact of his lumbosacral degenerative disc disease (back disorder), currently rated as 20 percent disabling and radiculopathy of the right and left lower extremities, currently rated as 10 percent disabling prior to November 6, 2012, and 20 percent thereafter.

2.  Entitlement to service connection for a cardiac disability claimed as heart disease with clogged arteries (heart disorder).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that hearing has been associated with the claims file.
 
In April 2012, the Board found that a TDIU claim had been raised by the record and remanded both the Veteran's TDIU claim and a heart disorder claim for further development.  A claim for an increased disability evaluation for a spine disorder was also remanded at that time.  

A December 2012 rating decision then granted TDIU effective November 6, 2012.

After development was completed, the claims returned to the Board for appellate review.  Upon return, the Veteran's case also included claims for increased evaluations for left and right lower extremity radiculopathy, as the Veteran's increased evaluation claim for his back disorder included related radiculopathy symptoms of the lower extremities, which are rated separately, but are controlled by the same legal criteria.  

In an October 2015 decision, the Board denied the Veteran's spine disorder claim, as well as his related claims for increased evaluations for radiculopathy of the lower extremities.  The Board again remanded the Veteran's heart disorder claim for further development.  Additionally, the Board found that the facts of the case demonstrated that a referral for extra-schedular consideration of entitlement to TDIU prior to November 6, 2012, was warranted and therefore, a claim for entitlement to a TDIU prior to November 6, 2012, was also remanded at that time.

The Veteran then appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 joint motion for partial remand (JMPR), the parties requested that the Court vacate the section of the October 2015 decision, which found that the Veteran was not entitled to referral for an extra-schedular disability rating based on the collective impact of his back disorder and radiculopathy disorders.  The JMPR noted that the Veteran had abandoned his appeal for the assigned schedular evaluations for his back disorder and right and left lower extremity radiculopathy.  

In October 2016, the Court granted the JMPR and vacated the portion of the Board's October 2015 decision denying a referral for an extra-schedular disability rating based upon the collective impact of the Veteran's back and radiculopathy disorders.  In that respect, the Board notes that the JMPR was narrow in scope and requested only consideration for extra-schedular referral based upon the collective impact of the Veteran's service-connected disorders.  "[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Thus, the Board will proceed by addressing only that aspect of its October 2015 decision that the JMPR identified as inadequate.  Id.  

The Veteran's TDIU and heart disorder claims have also returned to the Board for appellate review.

A letter was sent to the Veteran and his representative in November 2016 in which he was given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  


FINDINGS OF FACT

1.  The combined effect of the Veteran's service-connected disabilities do not result in symptoms not contemplated by the applicable rating criteria for his disabilities.

2.  The Veteran does not have a current heart disorder that manifested during service or that is otherwise related to service.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation prior to November 6, 2012.


CONCLUSIONS OF LAW

1.  The criteria for referral for extra-schedular consideration pursuant to 38 C.F.R. 
 § 3.321 based the collective impact of all of the Veteran's service-connected disabilities, has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2017).

2.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
3.  The criteria for entitlement to TDIU have not been met prior to November 6, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

I.  Entitlement to an extra-schedular disability rating based on the collective impact of the Veteran's service-connected disabilities 

An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Court provided further guidance regarding the Board's need to address the combined effects of a veteran's service-connected disabilities in Yancy v. McDonald, 27 Vet. App. 484 (2016).  In that case, the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  Further, the Court explicitly held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). 

The Court further noted that the three step process of Thun applied to evaluations of collective disabilities as it does to single disabilities.  Finally, the Court noted that "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings."  Id.  The Court stated that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Id. at 496, citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).

Notably, because the only issues on appeal in the Board's October 2015 decision were entitlement to increased evaluations for a back disorder and right and left lower extremity radiculopathy, any contention regarding the collective impact of the Veteran's disabilities must include his back disorder and bilateral lower extremity radiculopathy, as his other service-connected disabilities are not in appellate status.  

At the outset, the Board notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) for his service-connected disabilities, effective November 6, 2012.  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU effective November 6, 2012, he is deemed to have total unemployability on and after November 6, 2012.  Thus, there is no "gap" to fill by § 3.321(b) during that time period.  As such, further discussion of an extra-schedular evaluation based on the collective impact of multiple disabilities on and after November 6, 2012, is not warranted.  The decision below will address such entitlement prior to November 6, 2012.

Prior to November 6, 2012, the Veteran was service-connected for a back disorder evaluated at 20 percent, radiculopathy of the lower left extremity evaluated at 10 percent, radiculopathy of the lower right extremity evaluated at 10 percent, residuals of a right wrist fracture evaluated at 10 percent, a right elbow disorder evaluated at 10 percent, residuals of a right ankle fracture evaluated at 10 percent, and a left ankle disorder evaluated at 10 percent.  He was also service-connected for the following noncompensable disorders: recurring anal fissure, scalp laceration, and a scar.

i. General Rating Principles

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

 In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
 §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

ii.  Low back disorder

The Veteran's back disorder was assigned a 20 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, prior to November 6, 2012.  Diagnostic Code 5242 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

Under the General Rating Formula, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

iii.  Radiculopathy of the right and left lower extremities

Prior to November 6, 2012, the Veteran was assigned a 10 percent evaluation for his right and left leg radiculopathy, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8099-8520.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

iv.  Residuals of a right wrist fracture

The Veteran's service-connected right wrist strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215-8515.  Under Diagnostic Code 5215, limitation of motion of the wrist (dominant and nondominant) warrants a 10 percent rating with dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

v.  Right elbow tendonitis

Prior to November 6, 2012, the Veteran's service-connected right elbow disability was evaluated as noncompensable from February 1, 1993, and as 10 percent disabling from October 22, 2003, under Diagnostic Code 5206.  Under Diagnostic Code 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major and minor forearm to 70 degrees warrants 30 and 20 percent ratings, respectively; limitation of flexion of the major and minor forearm to 55 degrees warrants 40 and 30 percent ratings, respectively; and limitation of flexion of the major and minor forearm to 45 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.


vi.  Residuals of a right ankle fracture and Left ankle tendonitis

Prior to November 6, 2012, the Veteran's left and right ankle disorders were assigned a noncompensable evaluation from February 1, 1993, and a 10 percent evaluation from October 22, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion.  A 20 percent evaluation is warranted for marked limitation of motion.

vii.  Noncompensable disorders

Prior to November 6, 2012, the Veteran's hemorrhoids were assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is appropriate for hemorrhoids with persistent bleedings and with secondary anemia, or with fissures.

The Veteran's service-connected scalp laceration and a scar were also assigned noncompensable evaluations during the relevant time period under Diagnostic Codes 7800 and 7805, respectively.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

viii.  Analysis

In its August 2016 Appellant's Brief, the Veteran's representative asserted that as early as 1993, the Veteran's service-connected back disorder caused increased pain with prolonged standing, stooping or bending and noted that his ankles caused pain during prolonged walking.  The representative then stated that by February 2008, the Veteran was reporting flare-ups of his back disorder, which were triggered by standing or sitting for more than 2 hours, continuous physical activities and lifting more than 10 pounds.  In addition to these symptoms identified by the Veteran's representative as warranting extra-schedular consideration, the Board notes that throughout the appeal the Veteran also reported or was noted to be experiencing: limited range of motion of the spine, right elbow, and ankles; mild stiffness of the right elbow and ankles; back spasm and tenderness; numbness of the right wrist; lack of endurance and chronic fatigue of the right wrist, ankles, right elbow, and spine; weakness; radiating pain; mild radiculopathy of the lower extremities; the use of a back brace while the Veteran was employed; and some difficulty with activities of daily living, such as putting on his socks and shoes.

While the Board acknowledges the Veteran's testimony that the combined effects of his service-connected disabilities prior to November 6, 2012, rendered him more disabled than contemplated by the ratings schedule, the Board finds that referral for extra-schedular consideration based on the combined effects of the Veteran's service-connected disabilities is not warranted.

Specifically, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing, such as that reported by the Veteran in this case.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

While the use of an assistive device, such as a back brace, is not specifically listed in the rating criteria for evaluating spine disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board also finds that the Veteran's occasional need for assistance with some activities of daily living due to weakness, pain or a flare-up are also contemplated by the rating criteria.  

Here, the Veteran's symptoms have been considered by the rating criteria assigned prior to November 6, 2012.  There is no indication that the Veteran experienced any unique symptoms that have not been considered by the diagnostic codes dedicated to disabilities of the body.  To the extent that the Veteran's collective disabilities do impact his employment, such prong of Thun need not be reached as there has been no showing that the rating criteria do not account for his particular symptoms of his service-connected disabilities.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


II.  Heart Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disorder.

Review of the Veteran's service treatment records (STRs) shows that there was no heart disorder listed at his March 1968 induction examination.  STRs then show that the Veteran was diagnosed with high cholesterol in July 1985.  High cholesterol is then noted on numerous occasions throughout his STRs, but there is no mention of a heart disorder or relevant symptoms.  The Veteran's STRs also contain EKG testing, which was normal.  At his October 1992 retirement physical, high cholesterol was listed as a diagnosis, but a heart disorder was not noted or diagnosed.

The Veteran was afforded a general VA examination in May 1993, in connection with several claims not currently before the Board, to include a claim for chest pain.  At that time, the Veteran reported that he had developed chest pain in 1990 with no recurrence.  He was asymptomatic at the time of the examination.  An x-ray performed at the examination showed no active disease in the chest.  

In January 1999, the Veteran underwent x-rays of the chest, which showed that the heart was at the upper limits of normal in size, but revealed a normal chest examination otherwise.  A chest x-ray was performed in March 1999 due to the Veteran's report of rib pain and persistent rib dislocation symptoms.  The examination revealed a normal cardiomediastinal silhouette and normal chest x-ray.  

The Veteran underwent another chest x-ray in June 1999, this time due to chest pain.  It was noted that the heart size was within normal limits, but minimal haziness was found over the left base.  The provider felt this was due to some atelectasis or less likely, acute pneumonia.  No other abnormality was identified.  

An x-ray was performed again in August 1999 due to abdominal pain and showed an enlarged cardiac silhouette, but due to a suboptimal examination, a repeat test was recommended.  An August 1999 ECG testing revealed normal sinus rhythm with marked sinus arrhythmia and a nonspecific T wave abnormality.  An enlarged heart was then seen during a September 1999 chest x-ray performed following a debridement of a pancreatic abscess.  Chest x-rays were next performed in October 1999 in order to rule out pneumonia.  These images were negative except for ectasia of the thoracic aorta consistent with atherosclerotic cardiovascular disease. 

A July 2001 chest x-ray revealed a normal cardiac silhouette.
An ECG performed in February 2003 revealed normal sinus rhythm with sinus arrhythmia and nonspecific T wave abnormality.

In May 2006, the Veteran underwent a cardiac perfusion study and in June 2006 underwent a coronary angiography.  He was subsequently diagnosed with one vessel coronary artery disease.  A June 2006 stress test showed no evidence of ischemia and no cardiac symptoms.  ECG testing was normal in June 2006, August 2006, September 2007 and November 2007.

The Veteran was afforded a VA examination in November 2012.  The VA examiner diagnosed the Veteran with ischemic heart disease, with an onset date of June 2006.  After an examination and review of the medical records, the examiner opined that the heart disorder was less likely than not incurred in or caused by service.  The examiner then discussed the Veteran's history of hyperlipidemia and noted that despite the Veteran's post-service hyperlipidemia he still developed asymptomatic coronary artery disease (CAD).  He stated that patients with diabetes mellitus are more likely to develop asymptomatic CAD.  He went on to state that the Veteran had uncontrolled diabetes mellitus and controlled hyperlipidemia prior to his diagnosis of CAD.  Thus, he found that although high cholesterol, especially over 225mg, will predispose someone to CAD, in this case, the hyperlipidemia was less likely the cause of the heart disease.  Instead, the examiner opined that the CAD was most likely caused by the uncontrolled diabetes mellitus.

In its April 2012 remand, the Board requested an addendum VA medical opinion regarding the Veteran's heart disease.  Specifically, the Board noted that the November 2012 VA examiner had opined that the diagnosis of diabetes mellitus in 2005 pre-dated the Veteran's heart disease in 2006, however, it found that clarification was required as an October 1999 VA treatment record indicated ectasia of the thoracic aorta consistent with atherosclerotic cardiovascular disease.  Thus, it was unclear whether the Veteran's heart disease had an earlier onset date.  

This clarifying opinion was obtained in January 2016.  The 2016 VA examiner noted that the Veteran had reported having asymptomatic CAD diagnosed in 2006 and a cardiac catherization was done in 2006, which showed severe one -vessel CAD.  The examiner found that the Veteran was diagnosed with hyperlipidemia in 1987 while in service and noted that it was not controlled until 2005, when he was put on Lipitor.  The diabetes mellitus diagnosed in 2005 was not controlled.  She then opined that the Veteran's controlled hyperlipidemia did not cause his asymptomatic CAD.  She then noted that the Veteran's uncontrolled diabetes mellitus may be a risk factor that could cause asymptomatic CAD without chest pain.  The 2016 examiner then reviewed the October 1999 VA Medical Center record, which showed ectasia of the thoracic aorta consistent with arteriosclerotic cardiovascular diseases.  However, she opined that the finding did not indicate an earlier onset of heart disease.  She stated that coronary angiography was the historical gold standard for the evaluation of the origin and course of coronary arteries and stated that other studies were not diagnostic.  Finally, she noted that the coronary angiogram done in 2006 only showed one vessel coronary artery disease and nothing else.

The Board notes that the Veteran himself has stated that his heart disorder is related to service and that it is due to his high cholesterol, which was diagnosed in service.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current heart disorder and whether or not the disorder was caused by high cholesterol, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2012 and January 2016 VA examiners' opinions are more probative, as they are based on a review of the record and relevant medical literature and the examiners' medical expertise.  The examiners provided a thorough rationale with a discussion of the Veteran's statements, and analyzed the Veteran's medical history and heart disorders prior to making a determination.  The Board also notes that there is no medical evidence of record showing otherwise.  

Therefore, the Board finds that the evidence of record does not show that the Veteran has a current heart disorder that is related to his service.
For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a heart disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321 (b), 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, during the relevant time period, the Veteran was service-connected for a back disorder evaluated at 20 percent, radiculopathy of the lower left extremity evaluated at 10 percent, radiculopathy of the lower right extremity evaluated at 10 percent, residual right wrist fracture evaluated at 10 percent, a right elbow disorder evaluated at 10 percent, residuals of a right ankle fracture evaluated at 10 percent, and a left ankle disorder evaluated at 10 percent.  He was also service-connected for the following noncompensable disorders; recurring anal fissure, scalp laceration, and a scar.  The Veteran had a combined evaluation of 60 percent during the relevant time period.  Prior to November 6, 2012, the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more and as such, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).

However, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16 (b).  Thus, consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16 (b) and an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157   (1994).  An extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to a veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16 (b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Therefore, for a veteran to prevail on a claim for TDIU on an extra-schedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  

Additionally, the Board cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead, the Board must refer the a veterans' claims to the Director of Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extra-schedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extra-schedular aspect of the claim.  Although the Board may not award a TDIU on an extra-schedular basis without the Director's decision, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extra-schedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015). 

In this case, the Board remanded the Veteran's TDIU claim for extra-schedular consideration in October 2015 and an administrative decision was associated with the claims file.  Thus, the Board is now authorized to review the issue de novo.   

The Veteran has stated that his last gainful employment occurred in 2007 and that his service-connected disabilities prevented gainful employment from that time forward.  He has offered testimony that he was employed as a car salesman and could no longer move in a way that allowed him to get in and out of cars or look under cars.

At a February 2008 VA examination for his back disorder, the Veteran reported that he had retired from his job as a car salesman in 2007 due to his medical conditions.  He reported that during the last year of his employment he did not lose any time due to his back disorder and there had been no emergency department visits or hospitalizations for that disorder.  He did report constant pain with radiation down his legs.

In its April 2012 remand, the Board noted that the Veteran had reported retiring from his civilian employment in 2007 as a result of his service-connected disabilities.  It found that the evidence suggested the possibility of marked interference with employability, despite the fact that the Veteran did not meet the schedular criteria until November 2012.  Thus, the Board concluded that a referral for extra-schedular consideration of entitlement to TDIU prior to November 6, 2012, was warranted.

As such, an administrative decision was obtained in February 2016.  In his decision, the Activing Director of Compensation Services noted that the Veteran's medical records dated 2006 to November of 2012 did not reveal any surgical procedures or inpatient treatment for his service connected conditions aside from an occasional complaint of back and leg pain.  A VA examination performed in February 2008, revealed a history of back surgeries in 1980, 1984, 1992 and 1995.  The Director then found that none of the available records revealed the presence of functional defects secondary to the Veteran's service connected conditions that would warrant an increased evaluation for any of his service connected conditions for any time period.  He then noted that none of the VA examiners had opined that the Veteran's service-connected conditions would prevent all employment prior to November 6, 2012.  After a review of the evidence of record and as a result of his findings, the Director opined that none of the available evidence supported the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity prior to November 6, 2012.  Therefore, he found that entitlement to TDIU on an extra-schedular basis for the period prior to November 6, 2012, was not established.

While the Board is not bound by the February 2016 Director's decision, after a review of all of the evidence of record during the relevant time period, the Board concurs with the February 2016 opinion.  The Board has considered the statements of the Veteran that he retired from his civilian job in 2007 because he could no longer get in and out of cars or look at cars.  However, such difficulty and symptomatology is already contemplated in the Veteran's service-connected disability evaluations.  Further, these difficulties alone do not establish that he is unable to obtain or maintain employment, but rather, show that he has occupational impairment.

The record does not indicate that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an extra-schedular disability rating based on the collective impact of his lumbosacral degenerative disc disease (back disorder), currently rated as 20 percent disabling and radiculopathy of the right and left lower extremities, currently rated as 10 percent disabling prior to November 6, 2012, and 20 percent thereafter is denied.

Entitlement to service connection for a cardiac disability claimed as heart disease with clogged arteries is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 6, 2012, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


